UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 27, 2010 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in Charter) Maryland 001-34708 20-8747899 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) No. 588 Shiji Avenue Xianyang City, Shaanxi Province People’s Republic of China (Address of Principal Executive Offices) 86-029-33686638 (Issuer Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On October 27, 2010, the Registrant held its Annual Meeting of Shareholders. Set forth below is a brief description of each matter voted upon at the meeting and the voting results with respect to each matter. 1. A proposal to elect five (5) directors to the Registrant’s Board of Directors to hold office until the next annual meeting and until their successors are duly elected and qualified. Director’s Name Votes For Votes Withheld Ronghua Wang Qinghua Liu Zibing Pan Zhongyang Shang Haipeng Wu 2. A proposal to ratify the appointment of Mazars CPA Limited (“Mazars”) as the Registrant’s independent registered public accounting firm for its fiscal year ending December 31, 2010. For Against Abstentions 3. A proposal to approve The Biostar Pharmaceuticals, Inc. 2009 Incentive Stock Plan (the “Plan”). For Against Abstentions Pursuant to the foregoing votes, Ronghua Wang, Qinghua Liu, Zibing Pan, Zhongyang Shang and Haipeng Wu were elected to serve as directors, Mazars was ratified as the Registrant’s independent registered public accounting firm for the fiscal year ending December 31, 2010, and the Plan was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:October 29, 2010 Biostar Pharmaceuticals, Inc. (Registrant) By: /s/ Ronghua Wang Ronghua Wang Chief Executive Officer
